Citation Nr: 1641774	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-28 440	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for a service-connected compression fracture of T-8, currently rated as 20 percent disabling.

3.  Entitlement to service connection for neurogenic bowel syndrome.

4.  Entitlement to service connection for neurogenic bladder syndrome.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for a hip condition.

7.  Entitlement to special monthly compensation (SMC) for being so helpless due to service connected disabilities as to be permanently bedridden or in need of regular aid and attendance.  

8.  Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(k) based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1957 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

   
FINDING OF FACT

On October 21, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that a withdrawal of all issues on appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of all issues on appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn all issues currently on appeal.  See October 2016 Correspondence.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


